EXHIBIT 10 (b9-1) AMENDMENT TO THE CAPITOL BANCORP, LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 43 The Capitol Bancorp, Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective January 10, 2007 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation Bank of Tacoma Bank Washington 1/10/2007 Dated:January 10, 2007 CAPITOL BANCORP LIMITED By: /s/ Cristin Reid English Cristin Reid English Corporate President Dated:January 10, 2007 BANK OF TACOMA By: /s/ Michael Hansch Michael Hansch President EXHIBIT 10 (b9-2) AMENDMENT TO THE CAPITOL BANCORP, LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 44 The Capitol Bancorp, Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective February 27, 2007 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation Sunrise Community Bank Bank California 2/27/2007 Dated:February 27, 2007 CAPITOL BANCORP LIMITED By: /s/ Cristin Reid English Cristin Reid English Corporate President Dated:February 27, 2007 SUNRISE COMMUNITY BANK By: /s/ Stuart Bailey Stuart Bailey President EXHIBIT 10 (b9-3) AMENDMENT TO THE CAPITOL BANCORP, LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 45 The Capitol Bancorp, Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective May 4, 2007 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation Larimer Bank of Commerce Bank Colorado 5/4/2007 Dated:May 4, 2007 CAPITOL BANCORP LIMITED By: /s/ Cristin K. Reid Cristin K. Reid Corporate President Dated:May 4, 2007 LARIMER BANK OF COMMERCE By: /s/ Mark Kross Mark Kross President EXHIBIT 10 (b9-4) AMENDMENT TO THE CAPITOL BANCORP, LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 46 The Capitol Bancorp, Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective October 1, 2007 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation Capitol Bean Counter, LLC Limited Liability Company Michigan 10/1/2007 Dated:October 1, 2007 CAPITOL BANCORP LIMITED By: /s/ Cristin K. Reid Cristin K. Reid Corporate President EXHIBIT 10 (b9-5) AMENDMENT TO THE CAPITOL BANCORP, LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 47 The Capitol Bancorp, Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective July 31, 2007 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation USNY Bank Bank New York 7/31/2007 Dated:July 31, 2007 CAPITOL BANCORP LIMITED By: /s/ Cristin K. Reid Cristin K. Reid Corporate President Dated:July 31, 2007 USNY BANK By: /s/ Michael Briggs Michael Briggs President EXHIBIT 10 (b9-6) AMENDMENT TO THE CAPITOL BANCORP, LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 48 The Capitol Bancorp, Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective July 16, 2007 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation Issaquah Community Bank Bank Washington 7/16/2007 Dated:July 16, 2007 CAPITOL BANCORP LIMITED By: /s/ Cristin K. Reid Cristin K. Reid Corporate President Dated:July 16, 2007 ISSAQUAH COMMUNITY BANK By: /s/ Robert Ittes Robert Ittes President EXHIBIT 10 (b9-7) AMENDMENT TO THE CAPITOL BANCORP, LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 49 The Capitol Bancorp, Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective August 1, 2007 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation BAIA Acquisition Company, LLC Limited Liability Company Michigan 8/1/2007 Dated:August 1, 2007 CAPITOL BANCORP LIMITED By: /s/ Cristin K. Reid Cristin K. Reid Corporate President Dated:August 1, 2007 BAIA ACQUISITION COMPANY By: /s/ Susan Rossi Susan Rossi Vice President Dated:August 1, 2007 BAIA ACQUISITION COMPANY By: /s/ John Henry John Henry Vice President EXHIBIT 10 (b9-8) AMENDMENT TO THE CAPITOL BANCORP, LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 50 The Capitol Bancorp, Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective September 26, 2007 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation High Desert Bank Bank Oregon 9/26/2007 Dated:September 26, 2007 CAPITOL BANCORP LIMITED By: /s/ Cristin K. Reid Cristin K. Reid Corporate President Dated:September 26, 2007 HIGH DESERT BANK By: /s/ Larry Snyder Larry Snyder President EXHIBIT 10 (b9-9) AMENDMENT TO THE CAPITOL BANCORP, LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 51 The Capitol Bancorp, Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective October 5, 2007 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation Loveland Bank of Commerce Bank Colorado 10/5/2007 Dated:October 5, 2007 CAPITOL BANCORP LIMITED By: /s/ Cristin K. Reid Cristin K. Reid Corporate President Dated:October 5, 2007 LOVELAND BANK OF COMMERCE By: /s/ John Busby John Busby President EXHIBIT 10 (b9-10) AMENDMENT TO THE CAPITOL BANCORP, LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 52 The Capitol Bancorp, Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective November 6, 2007 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation Bank of Feather River Bank California 11/6/2007 Dated:November 6, 2007 CAPITOL BANCORP LIMITED By: /s/ Cristin K. Reid Cristin K. Reid Corporate President Dated:November 6, 2007 BANK OF FEATHER RIVER By: /s/ Richard Veale Richard Veale President EXHIBIT 10 (b9-11) AMENDMENT TO THE CAPITOL BANCORP, LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 53 The Capitol Bancorp, Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective December 3, 2007 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation Community Bank of Lincoln Bank Nebraska 12/3/2007 Dated:December 3, 2007 CAPITOL BANCORP LIMITED By: /s/ Cristin K. Reid Cristin K. Reid Corporate President Dated:December 3, 2007 COMMUNITY BANK OF LINCOLN By: /s/ Mary Gerdes Mary Gerdes President EXHIBIT 10 (b9-12) AMENDMENT TO THE CAPITOL BANCORP, LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 54 The Capitol Bancorp, Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective December 10, 2007 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation Bank of Fort Bend Bank Texas 12/10/2007 Dated:December 10, 2007 CAPITOL BANCORP LIMITED By: /s/ Cristin K. Reid Cristin K. Reid Corporate President Dated:December 10, 2007 BANK OF FORT BEND By: /s/ Bruce Mercer Bruce Mercer President EXHIBIT 10 (b9-13) AMENDMENT TO THE CAPITOL BANCORP, LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 55 The Capitol Bancorp, Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective December 13, 2007 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation Bank of Las Colinas Bank Texas 12/13/2007 Dated:December 13, 2007 CAPITOL BANCORP LIMITED By: /s/ Cristin K. Reid Cristin K. Reid Corporate President Dated:December 13, 2007 BANK OF LAS COLINAS By: /s/ Gerold Hooker Gerold Hooker President
